Exhibit 10.2

PLAINSCAPITAL CORPORATION

2010 LONG-TERM INCENTIVE PLAN

The PlainsCapital Corporation 2010 Long-Term Incentive Plan (the “Plan”) was
adopted by the Board of Directors of PlainsCapital Corporation, a Texas
corporation (the “Company”), effective as of March 18, 2010 (the “Effective
Date”).

ARTICLE 1

PURPOSE

The purpose of the Plan is to attract and retain the services of key employees
and Outside Directors of the Company and its Subsidiaries and to provide such
persons with a proprietary interest in the Company through the granting of
nonqualified stock options, stock appreciation rights, restricted stock,
restricted stock units, performance awards, dividend equivalent rights, and
other awards, whether granted singly, or in combination, or in tandem, that will

(a) increase the interest of such persons in the Company’s welfare;

(b) furnish an incentive to such persons to continue their services for the
Company or its Subsidiaries; and

(c) provide a means through which the Company may attract able persons as
Employees and Outside Directors.

With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Securities Exchange Act of 1934 (the “1934 Act”). To the
extent any provision of the Plan or action by the Committee fails to so comply,
such provision or action shall be deemed null and void ab initio, to the extent
permitted by law and deemed advisable by the Committee.

ARTICLE 2

DEFINITIONS

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

2.1 “Award” means the grant of any Nonqualified Stock Option, Reload Option,
Restricted Stock, SAR, Restricted Stock Units, Performance Award, Dividend
Equivalent Right or Other Award, whether granted singly or in combination or in
tandem (each individually referred to herein as an “Incentive”).

2.2 “Award Agreement” means a written agreement between a Participant and the
Company which sets out the terms of the grant of an Award.

2.3 “Award Period” means the period set forth in the Award Agreement during
which one or more Incentives granted under an Award may be exercised.

2.4 “Board” means the board of directors of the Company.



--------------------------------------------------------------------------------

2.5 “Change in Control” means any of the following, except as otherwise provided
herein: (i) any consolidation, merger or share exchange of the Company in which
the Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s Common Stock would be converted into cash, securities or
other property, other than a consolidation, merger or share exchange of the
Company in which the holders of the Company’s Common Stock immediately prior to
such transaction have the same proportionate ownership of Common Stock of the
surviving corporation immediately after such transaction; (ii) any sale, lease,
exchange or other transfer (excluding transfer by way of pledge or
hypothecation) in one transaction or a series of related transactions, of all or
substantially all of the assets of the Company; (iii) the shareholders of the
Company approve any plan or proposal for the liquidation or dissolution of the
Company; (iv) the cessation of control (by virtue of their not constituting a
majority of directors) of the Board by the individuals (the “Continuing
Directors”) who (x) at the date of this Plan were directors or (y) become
directors after the date of this Plan and whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds of the directors then in office who were directors at the date of
this Plan or whose election or nomination for election was previously so
approved; (v) the acquisition of beneficial ownership (within the meaning of
Rule 13d-3 under the 1934 Act) of a majority of the voting power of the
Company’s outstanding voting securities by any person or group (as such term is
used in Rule 13d-5 under the 1934 Act) who beneficially owned less than a
majority of the voting power of the Company’s outstanding voting securities on
the date of this Plan; provided, however, that notwithstanding the foregoing, an
acquisition shall not constitute a Change in Control hereunder if the acquirer
is (x) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company and acting in such capacity, (y) a Subsidiary of the Company
or a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of voting
securities of the Company or (z) any other person whose acquisition of shares of
voting securities is approved in advance by a majority of the Continuing
Directors; or (vi) in a Title 11 bankruptcy proceeding, the appointment of a
trustee or the conversion of a case involving the Company to a case under
Chapter 7.

Notwithstanding the foregoing provisions of this Section 2.5, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Change in Control”
for purposes of such Award shall be as follows:

“Change in Control” of the Company occurs upon a change in the Company’s
ownership, its effective control or the ownership of a substantial portion of
its assets, as follows:

(a) Change in Ownership. A change in ownership of the Company occurs on the date
that any “Person” (as defined in Section 2.5(d) below), other than (i) the
Company or any of its subsidiaries, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, (iii) an underwriter temporarily holding stock pursuant to an
offering of such stock, or (iv) a corporation owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of the Company’s stock, acquires ownership of the Company’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Company’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Company’s stock, the acquisition of
additional stock by the same Person is not considered to be a Change of Control.
In addition, if any Person has effective control of the Company through
ownership of 30% or more of the total voting power of the Company’s stock, as
discussed in paragraph (b) below, the acquisition of additional control of the
Company by the same Person is not considered to cause a Change in Control
pursuant to this paragraph (a); or

 

2



--------------------------------------------------------------------------------

(b) Change in Effective Control. Even though the Company may not have undergone
a change in ownership under paragraph (a) above, a change in the effective
control of the Company occurs on either of the following dates:

(i) the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of the Company’s stock possessing 30% or more of the total voting
power of the Company’s stock. However, if any Person owns 30% or more of the
total voting power of the Company’s stock, the acquisition of additional control
of the Company by the same Person is not considered to cause a Change in Control
pursuant to this subparagraph (b)(i); or

(ii) the date during any 12-month period when a majority of members of the Board
is replaced by directors whose appointment or election is not endorsed by a
majority of the Board before the date of the appointment or election; provided,
however, that any such director shall not be considered to be endorsed by the
Board if his or her initial assumption of office occurs as a result of an actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board; or

(c) Change in Ownership of Substantial Portion of Assets. A change in the
ownership of a substantial portion of the Company’s assets occurs on the date
that a Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) assets of the Company, that
have a total gross fair market value equal to at least 40% of the total gross
fair market value of all of the Company’s assets immediately before such
acquisition or acquisitions. However, there is no Change in Control when there
is such a transfer to (i) a shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to the Company’s stock; (ii) an
entity, at least 50% of the total value or voting power of the stock of which is
owned, directly or indirectly, by the Company; (iii) a Person that owns directly
or indirectly, at least 50% of the total value or voting power of the Company’s
outstanding stock; or (iv) an entity, at least 50% of the total value or voting
power of the stock of which is owned by a Person that owns, directly or
indirectly, at least 50% of the total value or voting power of the Company’s
outstanding stock.

(d) Definitions. For purposes of subparagraphs (a), (b) and (c) above:

(i) “Person” shall have the meaning given in Section 7701(a)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”). Person shall include more than
one Person acting as a group as defined by the Final Treasury Regulations issued
under Section 409A of the Code.

(ii) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Securities Exchange Act of 1934, as amended.

(e) Interpretation. The provisions of this Section 2.5 shall be interpreted in
accordance with the requirements of the Final Treasury Regulations under Code
Section 409A, it being the intent of the parties that this Section 2.5 shall be
in compliance with the requirements of said Code Section and said Regulations.

2.6 “Code” means the Internal Revenue Code of 1986, as amended.

2.7 “Committee” means the committee appointed or designated by the Board to
administer the Plan in accordance with Article 3 of this Plan.

 

3



--------------------------------------------------------------------------------

2.8 “Common Stock” means the original common stock, par value $0.001 per share,
which the Company is currently authorized to issue or may in the future be
authorized to issue, or any securities into which or for which the common stock
of the Company may be converted or exchanged, as the case may be, pursuant to
the terms of this Plan.

2.9 “Company” means PlainsCapital Corporation, a Texas corporation, and any
successor entity.

2.10 “Date of Grant” means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement.

2.11 “Dividend Equivalent Right” means the right of the holder thereof to
receive credits based on the cash dividends that would have been paid on the
shares of Common Stock specified in the Award if such shares were held by the
Participant to whom the Award is made.

2.12 “EESA” means the Emergency Economic Stabilization Act of 2008, as amended
by the American Recovery and Reinvestment Act of 2009.

2.13 “Employee” means common law employee (as defined in accordance with the
Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.

2.14 “Fair Market Value” means, as of a particular date, (a) if the shares of
Common Stock are listed on any established national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal securities exchange for the Common Stock on
that date, or, if there shall have been no such sale so reported on that date,
on the last preceding date on which such a sale was so reported, (b) if the
shares of Common Stock are not so listed but are quoted on the Nasdaq National
Market System, the closing sales price per share of Common Stock on the Nasdaq
National Market System on that date, or, if there shall have been no such sale
so reported on that date, on the last preceding date on which such a sale was so
reported, (c) if the Common Stock is not so listed or quoted, the mean between
the closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, as reported by Nasdaq, or, if not reported by Nasdaq, by the
National Quotation Bureau, Inc., or (d) if none of the above is applicable, such
amount as may be determined by the Committee (acting on the advice of an
Independent Third Party, should the Committee elect in its sole discretion to
utilize an Independent Third Party for this purpose), in good faith, to be the
fair market value per share of Common Stock. The determination of Fair Market
Value shall, where applicable, be in compliance with Section 409A of the Code.

2.15 “Highly Compensated Employee” means any of the five most highly compensated
employees of the Company, as determined in the Committee’s sole discretion, in
accordance with the rules and regulations promulgated under EESA, or any other
employee who is determined, in the Committee’s sole discretion, to be subject to
the bonus restrictions under 31 CFR §30.10 or any subsequent guidance issued
pursuant to TARP.

2.16 “Independent Third Party” means an individual or entity independent of the
Company having experience in providing investment banking or similar appraisal
or valuation services and with expertise generally in the valuation of
securities or other property for purposes of this Plan. The Committee may
utilize one or more Independent Third Parties.

2.17 “Incentive” is defined in Section 2.1 hereof.

 

4



--------------------------------------------------------------------------------

2.18 “Incentive Stock Option” means an incentive stock option within the meaning
of Section 422 of the Code.

2.19 “Nonqualified Stock Option” means a nonqualified stock option, granted
pursuant to this Plan, which is not an Incentive Stock Option.

2.20 “Option Price” means the price which must be paid by a Participant upon
exercise of a Stock Option to purchase a share of Common Stock.

2.21 “Other Award” means an Award issued pursuant to Section 6.8 hereof.

2.22 “Outside Director” means a director of the Company who is not an Employee.

2.23 “Participant” means an Employee or Outside Director of the Company or a
Subsidiary to whom an Award is granted under this Plan.

2.24 “Plan” means this PlainsCapital Corporation 2010 Long-Term Incentive Plan,
as amended from time to time.

2.25 “Performance Award” means an Award hereunder of cash, shares of Common
Stock, units or rights based upon, payable in, or otherwise related to, Common
Stock pursuant to Section 6.6 hereof.

2.26 “Performance Goal” means any of the goals set forth in Section 6.9 hereof.

2.27 “Reload Stock Option” means a Nonqualified Stock Option granted pursuant to
Section 9.3(c) hereof.

2.28 “Reporting Participant” means a Participant who is subject to the reporting
requirements of Section 16 of the 1934 Act.

2.29 “Restricted Stock” means shares of Common Stock issued or transferred to a
Participant pursuant to Section 6.3 of this Plan which are subject to
restrictions or limitations set forth in this Plan and in the related Award
Agreement.

2.30 “Restricted Stock Units” means units awarded to Participants pursuant to
Section 6.5 hereof, which are convertible into Common Stock at such time as such
units are no longer subject to restrictions as established by the Committee.

2.31 “Retirement” means any Termination of Service solely due to retirement upon
or after attainment of age sixty-five (65), or permitted early retirement as
determined by the Committee.

2.32 “SAR” or “stock appreciation right” means the right to receive an amount,
in cash and/or Common Stock, equal to the excess of the Fair Market Value of a
specified number of shares of Common Stock as of the date the SAR is exercised
(or, as provided in the Award Agreement, converted) over the SAR Price for such
shares.

2.33 “SAR Price” means the exercise price or conversion price of each share of
Common Stock covered by a SAR, determined on the Date of Grant of the SAR.

2.34 “Stock Option” means a Nonqualified Stock Option or a Reload Stock Option.

 

5



--------------------------------------------------------------------------------

2.35 “Subsidiary” means (i) any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing a majority of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, (ii) any limited partnership, if the Company or any corporation
described in item (i) above owns a majority of the general partnership interest
and a majority of the limited partnership interests entitled to vote on the
removal and replacement of the general partner, and (iii) any partnership or
limited liability company, if the partners or members thereof are composed only
of the Company, any corporation listed in item (i) above or any limited
partnership listed in item (ii) above. “Subsidiaries” means more than one of any
such corporations, limited partnerships, partnerships or limited liability
companies.

2.36 “TARP” means the U.S. Department of Treasury’s Troubled Asset Relief
Program.

2.37 “Termination of Service” occurs when a Participant who is (i) an Employee
of the Company or any Subsidiary ceases to serve as an Employee of the Company
and its Subsidiaries, for any reason; or (ii) an Outside Director of the Company
or a Subsidiary ceases to serve as a director of the Company and its
Subsidiaries for any reason. Except as may be necessary or desirable to comply
with applicable federal or state law, a “Termination of Service” shall not be
deemed to have occurred when a Participant who is an Employee becomes an Outside
Director or vice versa. Notwithstanding the foregoing provisions of this
Section 2.37, in the event an Award issued under the Plan is subject to
Section 409A of the Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “Termination of Service” for purposes of such Award shall be
the definition of “separation from service” provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder.

2.38 “Total and Permanent Disability” means a Participant is qualified for
long-term disability benefits under the Company’s or Subsidiary’s disability
plan or insurance policy; or, if no such plan or policy is then in existence or
if the Participant is not eligible to participate in such plan or policy, that
the Participant, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder, is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee. Notwithstanding the foregoing provisions of this
Section 2.38, in the event an Award issued under the Plan is subject to
Section 409A of the Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “Total and Permanent Disability” for purposes of such Award
shall be the definition of “disability” provided for under Section 409A of the
Code and the regulations or other guidance issued thereunder.

ARTICLE 3

ADMINISTRATION

3.1 General Administration; Establishment of Committee. Subject to the terms of
this Article 3, the Plan shall be administered by the Board or such committee of
the Board as is designated by the Board to administer the Plan (the
“Committee”). The Committee shall consist of one or more persons. Any member of
the Committee may be removed at any time, with or without cause, by resolution
of the Board. Any vacancy occurring in the membership of the Committee may be
filled by appointment by the Board. At any time there is no Committee to
administer the Plan, any references in this Plan to the Committee shall be
deemed to refer to the Board.

 

6



--------------------------------------------------------------------------------

The Committee shall select one of its members to act as its Chairman. A majority
of the Committee shall constitute a quorum, and the act of a majority of the
members of the Committee present at a meeting at which a quorum is present shall
be the act of the Committee.

3.2 Designation of Participants and Awards.

(a) The Committee or the Board shall determine and designate from time to time
the eligible persons to whom Awards will be granted and shall set forth in each
related Award Agreement, where applicable, the Award Period, the Date of Grant,
and such other terms, provisions, limitations, and performance requirements, as
are approved by the Committee, but not inconsistent with the Plan. The Committee
shall determine whether an Award shall include one type of Incentive or two or
more Incentives granted in combination or two or more Incentives granted in
tandem (that is, a joint grant where exercise of one Incentive results in
cancellation of all or a portion of the other Incentive). Although the members
of the Committee shall be eligible to receive Awards, all decisions with respect
to any Award, and the terms and conditions thereof, to be granted under the Plan
to any member of the Committee shall be made solely and exclusively by the other
members of the Committee, or if such member is the only member of the Committee,
by the Board.

(b) Notwithstanding Section 3.2(a), to the extent permitted by applicable law,
the Board may, in its discretion and by a resolution adopted by the Board,
authorize one or more officers of the Company (an “Authorized Officer”) to
(i) designate one or more Employees, other than Reporting Participants, as
eligible persons to whom Awards will be granted under the Plan and
(ii) determine the number of shares of Common Stock that will be subject to such
Awards; provided, however, that the resolution of the Board granting such
authority shall (x) specify the total number of shares of Common Stock that may
be made subject to the Awards, (y) set forth the price or prices (or a formula
by which such price or prices may be determined) to be paid for the purchase of
the Common Stock subject to such Awards, and (z) not authorize an officer to
designate himself as a recipient of any Award.

3.3 Authority of the Committee. The Committee, in its discretion, shall
(i) interpret the Plan, (ii) prescribe, amend, and rescind any rules and
regulations necessary or appropriate for the administration of the Plan,
(iii) establish performance goals for an Award and certify the extent of their
achievement, and (iv) make such other determinations or certifications and take
such other action as it deems necessary or advisable in the administration of
the Plan. Any interpretation, determination, or other action made or taken by
the Committee shall be final, binding, and conclusive on all interested parties.
The Committee’s discretion set forth herein shall not be limited by any
provision of the Plan, including any provision which by its terms is applicable
notwithstanding any other provision of the Plan to the contrary.

The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan. Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.

Notwithstanding anything herein to the contrary, grants of Awards to any
Reporting Participant and to any Highly Compensated Employee only may be made by
the Compensation Committee of the Board.

With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 promulgated under the 1934 Act, the rules of any exchange or
inter-dealer quotation system upon which the Company’s securities are listed or
quoted, or any other applicable law, rule or restriction (collectively,

 

7



--------------------------------------------------------------------------------

“applicable law”), to the extent that any such restrictions are no longer
required by applicable law, the Committee shall have the sole discretion and
authority to grant Awards that are not subject to such mandated restrictions
and/or to waive any such mandated restrictions with respect to outstanding
Awards.

ARTICLE 4

ELIGIBILITY

Any Employee (including an Employee who is also a director or an officer) or
Outside Director of the Company whose judgment, initiative, and efforts
contributed or may be expected to contribute to the successful performance of
the Company is eligible to participate in the Plan; provided, however, that any
Highly Compensated Employee shall not be eligible to receive any Awards under
the Plan, other than Restricted Stock or Restricted Stock Units until such
Employee is no longer deemed to be a Highly Compensated Employee, as determined
by the Committee in its sole discretion. The Committee, upon its own action, may
grant, but shall not be required to grant, an Award to any Employee or Outside
Director of the Company or any Subsidiary. Awards may be granted by the
Committee at any time and from time to time to new Participants, or to then
Participants, or to a greater or lesser number of Participants, and may include
or exclude previous Participants, as the Committee shall determine. Except as
required by this Plan, Awards granted at different times need not contain
similar provisions. The Committee’s determinations under the Plan (including
without limitation determinations of which Employees or Outside Directors, if
any, are to receive Awards, the form, amount and timing of such Awards, the
terms and provisions of such Awards and the agreements evidencing same) need not
be uniform and may be made by it selectively among Participants who receive, or
are eligible to receive, Awards under the Plan.

ARTICLE 5

SHARES SUBJECT TO PLAN

5.1 Number Available for Awards. Subject to adjustment as provided in Articles
12 and 13, the maximum number of shares of Common Stock that may be delivered
pursuant to Awards granted under the Plan is One Million (1,000,000) shares.
Shares to be issued may be made available from authorized but unissued Common
Stock, Common Stock held by the Company in its treasury, or Common Stock
purchased by the Company on the open market or otherwise. During the term of
this Plan, the Company will at all times reserve and keep available the number
of shares of Common Stock that shall be sufficient to satisfy the requirements
of this Plan.

5.2 Reuse of Shares. To the extent that any Award under this Plan shall be
forfeited, shall expire or be canceled, in whole or in part, then the number of
shares of Common Stock covered by the Award or stock option so forfeited,
expired or canceled may again be awarded pursuant to the provisions of this
Plan. In the event that previously acquired shares of Common Stock are delivered
to the Company in full or partial payment of the exercise price for the exercise
of a Stock Option granted under this Plan, the number of shares of Common Stock
available for future Awards under this Plan shall be reduced only by the net
number of shares of Common Stock issued upon the exercise of the Stock Option.
Awards that may be satisfied either by the issuance of shares of Common Stock or
by cash or other consideration shall be counted against the maximum number of
shares of Common Stock that may be issued under this Plan only during the period
that the Award is outstanding or to the extent the Award is ultimately satisfied
by the issuance of shares of Common Stock. Awards will not reduce the number of
shares of Common Stock that may be issued pursuant to this Plan if the
settlement of the Award will not require the issuance of shares of Common Stock,
as, for example, a SAR that can be satisfied only by the payment of /cash.

 

8



--------------------------------------------------------------------------------

ARTICLE 6

GRANT OF AWARDS

6.1 In General.

(a) The grant of an Award shall be authorized by the Committee and shall be
evidenced by an Award Agreement setting forth the Incentive or Incentives being
granted, the total number of shares of Common Stock subject to the Incentive(s),
the Option Price (if applicable), the Award Period, the Date of Grant, and such
other terms, provisions, limitations, and performance objectives, as are
approved by the Committee, but (i) not inconsistent with the Plan, and (ii) to
the extent an Award issued under the Plan is subject to Section 409A of the
Code, in compliance with the applicable requirements of Section 409A of the Code
and the regulations or other guidance issued thereunder. The Company shall
execute an Award Agreement with a Participant after the Committee approves the
issuance of an Award. Any Award granted pursuant to this Plan must be granted
within ten (10) years following the date of adoption of this Plan. The grant of
an Award to a Participant shall not be deemed either to entitle the Participant
to, or to disqualify the Participant from, receipt of any other Award under the
Plan.

(b) If the Committee establishes a purchase price for an Award, the Participant
must accept such Award within a period of thirty (30) days (or such shorter
period as the Committee may specify) after the Date of Grant by executing the
applicable Award Agreement and paying such purchase price.

(c) Any Award under this Plan that is settled in whole or in part in cash on a
deferred basis may provide for interest equivalents to be credited with respect
to such cash payment. Interest equivalents may be compounded and shall be paid
upon such terms and conditions as may be specified by the grant.

6.2 Option Price. The Option Price for any share of Common Stock which may be
purchased under a Nonqualified Stock Option for any share of Common Stock may be
equal to or greater than the Fair Market Value of the share on the Date of
Grant.

6.3 Restricted Stock. If Restricted Stock is granted to or received by a
Participant under an Award (including a Stock Option), the Committee shall set
forth in the related Award Agreement: (i) the number of shares of Common Stock
awarded, (ii) the price, if any, to be paid by the Participant for such
Restricted Stock and the method of payment of the price, (iii) the time or times
within which such Award may be subject to forfeiture, (iv) specified Performance
Goals of the Company, a Subsidiary, any division thereof or any group of
Employees of the Company, or other criteria, which the Committee determines must
be met in order to remove any restrictions (including vesting) on such Award,
and (v) all other terms, limitations, restrictions, and conditions of the
Restricted Stock, which shall be consistent with this Plan and, to the extent
Restricted Stock granted under the Plan is (x) subject to Section 409A of the
Code, in compliance with the applicable requirements of Section 409A of the Code
and the regulations or other guidance issued thereunder, or (y) granted to a
Highly Compensated Employee, in compliance with the applicable requirements of
EESA. The provisions of Restricted Stock need not be the same with respect to
each Participant.

(a) Legend on Shares. Each Participant who is awarded or receives Restricted
Stock shall be issued a stock certificate or certificates in respect of such
shares of Common Stock. Such certificate(s) shall be registered in the name of
the Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, substantially
as provided in Section 16.9 of the Plan.

 

9



--------------------------------------------------------------------------------

(b) Restrictions and Conditions. Shares of Restricted Stock shall be subject to
the following restrictions and conditions:

(i) Subject to the other provisions of this Plan and the terms of the particular
Award Agreements, during such period as may be determined by the Committee
commencing on the Date of Grant or the date of exercise of an Award (the
“Restriction Period”), the Participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock. Except for these limitations, the
Committee may in its sole discretion, remove any or all of the restrictions on
such Restricted Stock whenever it may determine that, by reason of changes in
applicable laws or other changes in circumstances arising after the date of the
Award, such action is appropriate.

(ii) Except as provided in sub-paragraph (i) above or in the applicable Award
Agreement, the Participant shall have, with respect to his or her Restricted
Stock, all of the rights of a shareholder of the Company, including the right to
vote the shares, and the right to receive any dividends thereon. Certificates
for shares of Common Stock free of restriction under this Plan shall be
delivered to the Participant promptly after, and only after, the Restriction
Period shall expire without forfeiture in respect of such shares of Common Stock
or after any other restrictions imposed on such shares of Common Stock by the
applicable Award Agreement or other agreement have expired. Certificates for the
shares of Common Stock forfeited under the provisions of the Plan and the
applicable Award Agreement shall be promptly returned to the Company by the
forfeiting Participant. Each Award Agreement shall require that each
Participant, in connection with the issuance of a certificate for Restricted
Stock, shall endorse such certificate in blank or execute a stock power in form
satisfactory to the Company in blank and deliver such certificate and executed
stock power to the Company.

(iii) The Restriction Period of Restricted Stock shall commence on the Date of
Grant or the date of exercise of an Award, as specified in the Award Agreement,
and, subject to Article 13 of the Plan, unless otherwise established by the
Committee in the Award Agreement setting forth the terms of the Restricted
Stock, shall expire upon satisfaction of the conditions set forth in the Award
Agreement; such conditions may provide for vesting based on such Performance
Goals, as may be determined by the Committee in its sole discretion.

(iv) Except as otherwise provided in the particular Award Agreement, upon
Termination of Service for any reason during the Restriction Period, the
nonvested shares of Restricted Stock shall be forfeited by the Participant. In
the event a Participant has paid any consideration to the Company for such
forfeited Restricted Stock, the Committee shall specify in the Award Agreement
that either (i) the Company shall be obligated to, or (ii) the Company may, in
its sole discretion, elect to, pay to the Participant, as soon as practicable
after the event causing forfeiture, in cash, an amount equal to the lesser of
the total consideration paid by the Participant for such forfeited shares or the
Fair Market Value of such forfeited shares as of the date of Termination of
Service, as the Committee, in its sole discretion shall select. Upon any
forfeiture, all rights of a Participant with respect to the forfeited shares of
the Restricted Stock shall cease and terminate, without any further obligation
on the part of the Company.

6.4 SARs. The Committee may grant SARs to any Participant, either as a separate
Award or in connection with a Stock Option. SARs shall be subject to such terms
and conditions as the Committee shall impose, provided that such terms and
conditions are (i) not inconsistent with the Plan, and (ii) to the extent a SAR
issued under the Plan is subject to Section 409A of the Code, in compliance with
the

 

10



--------------------------------------------------------------------------------

applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder. The grant of the SAR may provide that the holder may
be paid for the value of the SAR either in cash or in shares of Common Stock, or
a combination thereof. In the event of the exercise of a SAR payable in shares
of Common Stock, the holder of the SAR shall receive that number of whole shares
of Common Stock having an aggregate Fair Market Value on the date of exercise
equal to the value obtained by multiplying (i) the difference between the Fair
Market Value of a share of Common Stock on the date of exercise over the SAR
Price as set forth in such SAR (or other value specified in the agreement
granting the SAR), by (ii) the number of shares of Common Stock as to which the
SAR is exercised, with a cash settlement to be made for any fractional shares of
Common Stock. The SAR Price for any share of Common Stock subject to a SAR may
be equal to or greater than the Fair Market Value of the share on the Date of
Grant. The Committee, in its sole discretion, may place a ceiling on the amount
payable upon exercise of a SAR, but any such limitation shall be specified at
the time that the SAR is granted.

6.5 Restricted Stock Units. Restricted Stock Units may be awarded or sold to any
Participant under such terms and conditions as shall be established by the
Committee, provided, however, that such terms and conditions are (i) not
inconsistent with the Plan, (ii) to the extent a Restricted Stock Unit issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder; and (iii) to the extent a Restricted Stock Unit
issued under the Plan is granted to a Highly Compensated Employee, in compliance
with the applicable requirements of EESA. Restricted Stock Units shall be
subject to such restrictions as the Committee determines, including, without
limitation, (a) a prohibition against sale, assignment, transfer, pledge,
hypothecation or other encumbrance for a specified period; or (b) a requirement
that the holder forfeit (or in the case of shares of Common Stock or units sold
to the Participant, resell to the Company at cost) such shares or units in the
event of Termination of Service during the period of restriction.

6.6 Performance Awards.

(a) The Committee may grant Performance Awards to one or more Participants. The
terms and conditions of Performance Awards shall be specified at the time of the
grant and may include provisions establishing the performance period, the
Performance Goals to be achieved during a performance period, and the maximum or
minimum settlement values, provided that such terms and conditions are (i) not
inconsistent with the Plan and (ii) to the extent a Performance Award issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder. If the Performance Award is to be in shares of
Common Stock, the Performance Awards may provide for the issuance of the shares
of Common Stock at the time of the grant of the Performance Award or at the time
of the certification by the Committee that the Performance Goals for the
performance period have been met; provided, however, if shares of Common Stock
are issued at the time of the grant of the Performance Award and if, at the end
of the performance period, the Performance Goals are not certified by the
Committee to have been fully satisfied, then, notwithstanding any other
provisions of this Plan to the contrary, the Common Stock shall be forfeited in
accordance with the terms of the grant to the extent the Committee determines
that the Performance Goals were not met. The forfeiture of shares of Common
Stock issued at the time of the grant of the Performance Award due to failure to
achieve the established Performance Goals shall be separate from and in addition
to any other restrictions provided for in this Plan that may be applicable to
such shares of Common Stock. Each Performance Award granted to one or more
Participants shall have its own terms and conditions.

If the Committee determines, in its sole discretion, that the established
performance measures or objectives are no longer suitable because of a change in
the Company’s business, operations, corporate structure, or for other reasons
that the Committee deemed satisfactory, the Committee may modify the performance
measures or objectives and/or the performance period.

 

11



--------------------------------------------------------------------------------

(b) Performance Awards may be valued by reference to the Fair Market Value of a
share of Common Stock or according to any formula or method deemed appropriate
by the Committee, in its sole discretion, including, but not limited to,
achievement of Performance Goals or other specific financial, production, sales
or cost performance objectives that the Committee believes to be relevant to the
Company’s business and/or remaining in the employ of the Company for a specified
period of time. Performance Awards may be paid in cash, shares of Common Stock,
or other consideration, or any combination thereof. If payable in shares of
Common Stock, the consideration for the issuance of such shares may be the
achievement of the performance objective established at the time of the grant of
the Performance Award. Performance Awards may be payable in a single payment or
in installments and may be payable at a specified date or dates or upon
attaining the performance objective. The extent to which any applicable
performance objective has been achieved shall be conclusively determined by the
Committee.

6.7 Dividend Equivalent Rights. The Committee may grant a Dividend Equivalent
Right to any Participant, either as a component of another Award or as a
separate Award. The terms and conditions of the Dividend Equivalent Right shall
be specified by the grant. Dividend equivalents credited to the holder of a
Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Common Stock (which may thereafter accrue
additional dividend equivalents). Any such reinvestment shall be at the Fair
Market Value at the time thereof. Dividend Equivalent Rights may be settled in
cash or shares of Common Stock, or a combination thereof, in a single payment or
in installments. A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that such Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other Award.

6.8 Other Awards. The Committee may grant to any Participant other forms of
Awards, based upon, payable in, or otherwise related to, in whole or in part,
shares of Common Stock, if the Committee determines that such other form of
Award is consistent with the purpose and restrictions of this Plan. The terms
and conditions of such other form of Award shall be specified by the grant. Such
Other Awards may be granted for no cash consideration, for such minimum
consideration as may be required by applicable law, or for such other
consideration as may be specified by the grant.

6.9 Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Award and Other Awards (whether relating to cash or shares of Common
Stock) under the Plan may be made subject to the attainment of Performance Goals
relating to one or more business criteria which, shall consist of one or more or
any combination of the following criteria: cash flow; cost; revenues; sales;
ratio of debt to debt plus equity; net borrowing, credit quality or debt
ratings; profit before tax; economic profit; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; gross margin;
earnings per share (whether on a pre-tax, after-tax, operational or other
basis); operating earnings; capital expenditures; expenses or expense levels;
economic value added; ratio of operating earnings to capital spending or any
other operating ratios; free cash flow; net profit; net interest margin; net
sales; net asset value per share; the accomplishment of mergers, acquisitions,
dispositions, public offerings or similar extraordinary business transactions;
sales growth; price of the Company’s Common Stock; return on assets, equity or
shareholders’ equity; market share; or total return to shareholders
(“Performance Criteria”). Any Performance Criteria may be used to measure the
performance of the Company as a whole or any business unit of the Company and
may be measured relative to a peer group or index. Any Performance Criteria may
include or exclude (i) extraordinary, unusual and/or non-recurring

 

12



--------------------------------------------------------------------------------

items of gain or loss, (ii) gains or losses on the disposition of a business,
(iii) changes in tax or accounting regulations or laws, (iv) the effect of a
merger or acquisition, as identified in the Company’s quarterly and annual
earnings releases, or (v) other similar occurrences. In all other respects,
Performance Criteria shall be calculated in accordance with the Company’s
financial statements, under generally accepted accounting principles, or under a
methodology established by the Committee prior to the issuance of an Award which
is consistently applied and identified in the audited financial statements,
including footnotes, or the Compensation Discussion and Analysis section of the
Company’s annual report.

6.10 Tandem Awards. The Committee may grant two or more Incentives in one Award
in the form of a “tandem Award,” so that the right of the Participant to
exercise one Incentive shall be canceled if, and to the extent, the other
Incentive is exercised. For example, if a Stock Option and a SAR are issued in a
tandem Award, and the Participant exercises the SAR with respect to 100 shares
of Common Stock, the right of the Participant to exercise the related Stock
Option shall be canceled to the extent of 100 shares of Common Stock.

ARTICLE 7

OUTSIDE DIRECTOR GRANTS

7.1 Automatic Grants. Subject to the terms and conditions of this Plan, each
Outside Director of the Company who does not elect to decline to participate in
the Plan shall automatically be granted Restricted Stock as follows: (i) as of
the Effective Date, each Outside Director shall automatically be granted a
number of shares of Restricted Stock having an aggregate Fair Market Value of
the Common Stock on the Date of Grant equal to $15,000, so long as such Outside
Director has not suffered a Termination of Service as an Outside Director prior
to such date; and (ii) on the date of the Company’s annual shareholder meeting
that occurs in each year after the year in which Effective Date occurs, each
Outside Director shall automatically be granted a number of shares of Restricted
Stock having an aggregate Fair Market Value of the Common Stock on the Date of
Grant equal to $15,000, so long as such Outside Director has not suffered a
Termination of Service as an Outside Director prior to such date.
Notwithstanding the foregoing, in the case of any grant of Restricted Stock made
pursuant to this Section 7.1, (i) such grant shall only be made if the number of
shares subject to future grant under this Section 7.1 is sufficient to make all
automatic grants required to be made pursuant to this Section 7.1 on such Date
of Grant; and (ii) each such grant to an Outside Director shall be reduced by
the number of shares of Restricted Stock granted to such Outside Director
pursuant to the PlainsCapital Corporation 2009 Long-Term Incentive Plan for such
year.

7.2 Vesting and Forfeiture. Subject to certain restrictions and conditions set
forth in this Plan, any Restricted Stock granted pursuant to this Article 7
shall be vested as follows: one hundred percent (100%) of the total number of
shares of Common Stock subject to the Restricted Stock shall vest on the first
anniversary of the Date of Grant, provided the Outside Director is providing
services to the Company or a Subsidiary on such date. Notwithstanding the
foregoing, in the event of an Outside Director’s Termination of Service due to
his or her death or Total and Permanent Disability, all unvested shares of
Restricted Stock shall immediately become one hundred percent (100%) vested.
Notwithstanding the foregoing, in the event of an Outside Director’s Termination
of Service for any reason other than due to his death or Total and Permanent
Disability, all unvested shares shall immediately be forfeited.

 

13



--------------------------------------------------------------------------------

ARTICLE 8

AWARD PERIOD; VESTING

8.1 Award Period. Subject to the other provisions of this Plan, the Committee
may, in its discretion, provide that an Incentive may not be exercised in whole
or in part for any period or periods of time or beyond any date specified in the
Award Agreement. Except as provided in the Award Agreement, an Incentive may be
exercised in whole or in part at any time during its term. The Award Period for
an Incentive shall be reduced or terminated upon Termination of Service. No
Incentive granted under the Plan may be exercised at any time after the end of
its Award Period. No portion of any Incentive may be exercised after the
expiration of ten (10) years from its Date of Grant.

8.2 Vesting. The Committee, in its sole discretion, may determine that an
Incentive will be immediately vested in whole or in part, or that all or any
portion may not be vested until a date, or dates, subsequent to its Date of
Grant, or until the occurrence of one or more specified events, subject in any
case to the terms of the Plan. If the Committee imposes conditions upon vesting,
then, subsequent to the Date of Grant, the Committee may, in its sole
discretion, accelerate the date on which all or any portion of the Incentive may
be vested. Notwithstanding the foregoing, any Award to a Highly Compensated
Employee shall vest only in accordance with the applicable rules and regulations
promulgated under EESA.

ARTICLE 9

EXERCISE OR CONVERSION OF INCENTIVE

9.1 In General. A vested Incentive may be exercised or converted, during its
Award Period, subject to limitations and restrictions set forth in the Award
Agreement

9.2 Securities Law and Exchange Restrictions. In no event may an Incentive be
exercised or shares of Common Stock be issued pursuant to an Award if a
necessary listing or quotation of the shares of Common Stock on a stock exchange
or inter-dealer quotation system or any registration under state or federal
securities laws required under the circumstances has not been accomplished.

9.3 Exercise of Stock Option.

(a) In General. If a Stock Option is exercisable prior to the time it is vested,
the Common Stock obtained on the exercise of the Stock Option shall be
Restricted Stock which is subject to the applicable provisions of the Plan and
the Award Agreement. If the Committee imposes conditions upon exercise, then
subsequent to the Date of Grant, the Committee may, in its sole discretion,
accelerate the date on which all or any portion of the Stock Option may be
exercised. No Stock Option may be exercised for a fractional share of Common
Stock. The granting of a Stock Option shall impose no obligation upon the
Participant to exercise that Stock Option.

(b) Notice and Payment. Subject to such administrative regulations as the
Committee may from time to time adopt, a Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised and
the date of exercise thereof (the “Exercise Date”) which shall be at least three
(3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as provided in the Award Agreement, which may provide
for payment in any one or more of the following ways: (a) cash or check, bank
draft, or money order payable to the order of

 

14



--------------------------------------------------------------------------------

the Company, (b) Common Stock (including Restricted Stock) owned by the
Participant on the Exercise Date, valued at its Fair Market Value on the
Exercise Date, and which the Participant has not acquired from the Company
within six (6) months prior to the Exercise Date, and/or (c) in any other form
of valid consideration that is acceptable to the Committee in its sole
discretion. In the event that shares of Restricted Stock are tendered as
consideration for the exercise of a Stock Option, a number of shares of Common
Stock issued upon the exercise of the Stock Option equal to the number of shares
of Restricted Stock used as consideration therefor shall be subject to the same
restrictions and provisions as the Restricted Stock so tendered.

(c) Reload Stock Options. In the event that shares of Common Stock are delivered
by a Participant in payment of all or a portion of the exercise price of a Stock
Option as set forth in Section 9.3(b) above and/or shares of Common Stock are
delivered to or withheld by the Company in satisfaction of the Company’s tax
withholding obligations upon exercise in accordance with Section 16.6 hereof,
then, subject to Article 11 hereof, the Committee may authorize the automatic
grant to a Participant so exercising a Nonqualified Stock Option, a replacement
Nonqualified Stock Option, (a “Reload Stock Option”), to purchase that number of
shares so delivered to or withheld by the Company, as the case may be, at an
option exercise price equal to the Fair Market Value per share of the Common
Stock on the date of exercise of the original Stock Option (but not less than
the par value per share of the Common Stock). The option period for a Reload
Stock Option will commence on its Date of Grant and expire on the expiration
date of the original Stock Option it replaces, after which period the Reload
Stock Option cannot be exercised. The Date of Grant of a Reload Stock Option
shall be the date that the Stock Option it replaces is exercised. A Reload Stock
Option shall automatically vest and be exercisable in full after the expiration
of six (6) months from its Date of Grant. It shall be a condition to the grant
of a Reload Stock Option that promptly after its Date of Grant, a stock option
agreement shall be delivered to the Participant and executed by the Participant
and the Company which sets forth the total number of shares subject to the
Reload Stock Option, the option exercise price, the option period of the Reload
Stock Option and such other terms and provisions as are consistent with the
Plan.

(d) Issuance of Certificate. Except as otherwise provided in Section 6.3 hereof
(with respect to shares of Restricted Stock) or in the applicable Award
Agreement, upon payment of all amounts due from the Participant, the Company
shall cause certificates for the Common Stock then being purchased to be
delivered as directed by the Participant (or the person exercising the
Participant’s Stock Option in the event of his death) at its principal business
office promptly after the Exercise Date. The obligation of the Company to
deliver shares of Common Stock shall, however, be subject to the condition that,
if at any time the Committee shall determine in its discretion that the listing,
registration, or qualification of the Stock Option or the Common Stock upon any
securities exchange or inter-dealer quotation system or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the Stock Option or the
issuance or purchase of shares of Common Stock thereunder, the Stock Option may
not be exercised in whole or in part unless such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not reasonably acceptable to the Committee.

(e) Failure to Pay. Except as may otherwise be provided in an Award Agreement,
if the Participant fails to pay for any of the Common Stock specified in such
notice or fails to accept delivery thereof, that portion of the Participant’s
Stock Option and right to purchase such Common Stock may be forfeited by the
Participant.

9.4 SARs. Subject to the conditions of this Section 9.4 and such administrative
regulations as the Committee may from time to time adopt, a SAR may be exercised
by the delivery (including by

 

15



--------------------------------------------------------------------------------

FAX) of written notice to the Committee setting forth the number of shares of
Common Stock with respect to which the SAR is to be exercised and the date of
exercise thereof (the “Exercise Date”) which shall be at least three (3) days
after giving such notice unless an earlier time shall have been mutually agreed
upon. Subject to the terms of the Award Agreement and only if permissible under
Section 409A of the Code and the regulations or other guidance issued thereunder
(or, if not so permissible, at such time as permitted by Section 409A of the
Code and the regulations or other guidance issued thereunder), the Participant
shall receive from the Company in exchange therefor in the discretion of the
Committee, and subject to the terms of the Award Agreement:

(i) cash in an amount equal to the excess (if any) of the Fair Market Value (as
of the date of the exercise, or if provided in the Award Agreement, conversion,
of the SAR) per share of Common Stock over the SAR Price per share specified in
such SAR, multiplied by the total number of shares of Common Stock of the SAR
being surrendered;

(ii) that number of shares of Common Stock having an aggregate Fair Market Value
(as of the date of the exercise, or if provided in the Award Agreement,
conversion, of the SAR) equal to the amount of cash otherwise payable to the
Participant, with a cash settlement to be made for any fractional share
interests; or

(iii) the Company may settle such obligation in part with shares of Common Stock
and in part with cash.

The distribution of any cash or Common Stock pursuant to the foregoing sentence
shall be made at such time as set forth in the Award Agreement.

ARTICLE 10

AMENDMENT OR DISCONTINUANCE

Subject to the limitations set forth in this Article 10, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment for which shareholder approval is required either
(i) by any securities exchange or inter-dealer quotation system on which the
Common Stock is listed or traded or (ii) in order for the Plan and Incentives
awarded under the Plan to continue to comply with Sections 162(m), 421, and 422
of the Code, including any successors to such Sections, or other applicable law,
shall be effective unless such amendment shall be approved by the requisite vote
of the shareholders of the Company entitled to vote thereon. Any such amendment
shall, to the extent deemed necessary or advisable by the Committee, be
applicable to any outstanding Incentives theretofore granted under the Plan,
notwithstanding any contrary provisions contained in any Award Agreement. In the
event of any such amendment to the Plan, the holder of any Incentive outstanding
under the Plan shall, upon request of the Committee and as a condition to the
exercisability thereof, execute a conforming amendment in the form prescribed by
the Committee to any Award Agreement relating thereto. Notwithstanding anything
contained in this Plan to the contrary, unless required by law, no action
contemplated or permitted by this Article 10 shall adversely affect any rights
of Participants or obligations of the Company to Participants with respect to
any Incentive theretofore granted under the Plan without the consent of the
affected Participant.

 

16



--------------------------------------------------------------------------------

ARTICLE 11

TERM

The Plan shall be effective from the date that this Plan is approved by the
Board. Unless sooner terminated by action of the Board, the Plan will terminate
on March 18, 2012, but Incentives granted before that date will continue to be
effective in accordance with their terms and conditions.

ARTICLE 12

CAPITAL ADJUSTMENTS

In the event that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an Award, then the Committee shall adjust any or all
of the following so that the fair value of the Award immediately after the
transaction or event is equal to the fair value of the Award immediately prior
to the transaction or event (i) the number of shares and type of Common Stock
(or the securities or property) which thereafter may be made the subject of
Awards, (ii) the number of shares and type of Common Stock (or other securities
or property) subject to outstanding Awards, (iii) the number of shares and type
of Common Stock (or other securities or property) specified as the annual
per-participant limitation under Section 5.1 of the Plan, (iv) the Option Price
of each outstanding Award, (v) the amount, if any, the Company pays for
forfeited shares of Common Stock in accordance with Section 6.3, and (vi) the
number of or SAR Price of shares of Common Stock then subject to outstanding
SARs previously granted and unexercised under the Plan to the end that the same
proportion of the Company’s issued and outstanding shares of Common Stock in
each instance shall remain subject to exercise at the same aggregate SAR Price;
provided however, that the number of shares of Common Stock (or other securities
or property) subject to any Award shall always be a whole number.
Notwithstanding the foregoing, no such adjustment shall be made or authorized to
the extent that such adjustment would cause the Plan or any Stock Option to
violate Section 409A of the Code. Such adjustments shall be made in accordance
with the rules of any securities exchange, stock market, or stock quotation
system to which the Company is subject.

Upon the occurrence of any such adjustment, the Company shall provide notice to
each affected Participant of its computation of such adjustment which shall be
conclusive and shall be binding upon each such Participant.

ARTICLE 13

RECAPITALIZATION, MERGER AND CONSOLIDATION

13.1 No Effect on Company’s Authority. The existence of this Plan and Incentives
granted hereunder shall not affect in any way the right or power of the Company
or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure and its business, or any Change in Control, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

17



--------------------------------------------------------------------------------

13.2 Conversion of Incentives Where Company Survives. Subject to any required
action by the shareholders and except as otherwise provided by Section 13.4
hereof or as may be required to comply with Section 409A of the Code and the
regulations or other guidance issued thereunder, if the Company shall be the
surviving or resulting corporation in any merger, consolidation or share
exchange, any Incentive granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of shares of Common Stock subject to the Incentive would have been
entitled.

13.3 Exchange or Cancellation of Incentives Where Company Does Not Survive.
Except as otherwise provided by Section 13.4 hereof or as may be required to
comply with Section 409A of the Code and the regulations or other guidance
issued thereunder, in the event of any merger, consolidation or share exchange
pursuant to which the Company is not the surviving or resulting corporation,
there shall be substituted for each share of Common Stock subject to the
unexercised portions of outstanding Incentives, that number of shares of each
class of stock or other securities or that amount of cash, property, or assets
of the surviving, resulting or consolidated company which were distributed or
distributable to the shareholders of the Company in respect to each share of
Common Stock held by them, such outstanding Incentives to be thereafter
exercisable for such stock, securities, cash, or property in accordance with
their terms.

13.4 Cancellation of Incentives. Notwithstanding the provisions of Sections 13.2
and 13.3 hereof, and except as may be required to comply with Section 409A of
the Code and the regulations or other guidance issued thereunder, all Incentives
granted hereunder may be canceled by the Company, in its sole discretion, as of
the effective date of any Change in Control, merger, consolidation or share
exchange, or any issuance of bonds, debentures, preferred or preference stocks
ranking prior to or otherwise affecting the Common Stock or the rights thereof
(or any rights, options, or warrants to purchase same), or of any proposed sale
of all or substantially all of the assets of the Company, or of any dissolution
or liquidation of the Company, by either:

(a) giving notice to each holder thereof or his personal representative of its
intention to cancel those Incentives for which the issuance of shares of Common
Stock involved payment by the Participant for such shares, and permitting the
purchase during the thirty (30) day period next preceding such effective date of
any or all of the shares of Common Stock subject to such outstanding Incentives,
including in the Board’s discretion some or all of the shares as to which such
Incentives would not otherwise be vested and exercisable; or

(b) in the case of Incentives that are either (i) settled only in shares of
Common Stock, or (ii) at the election of the Participant, settled in shares of
Common Stock, paying the holder thereof an amount equal to a reasonable estimate
of the difference between the net amount per share payable in such transaction
or as a result of such transaction, and the price per share of such Incentive to
be paid by the Participant (hereinafter the “Spread”), multiplied by the number
of shares subject to the Incentive. In cases where the shares constitute, or
would after exercise, constitute Restricted Stock, the Company, in its
discretion, may include some or all of those shares in the calculation of the
amount payable hereunder. In estimating the Spread, appropriate adjustments to
give effect to the existence of the Incentives shall be made, such as deeming
the Incentives to have been exercised, with the Company receiving the exercise
price payable thereunder, and treating the shares receivable upon exercise of
the Incentives as being outstanding in determining the net amount per share. In
cases where the proposed transaction consists of the acquisition of assets of
the Company, the net amount per share shall be calculated on the basis of the
net amount receivable with respect to shares of Common Stock upon a distribution
and liquidation by the Company after giving effect to expenses and charges,
including but not limited to taxes, payable by the Company before such
liquidation could be completed.

 

18



--------------------------------------------------------------------------------

(c) An Award that by its terms would be fully vested or exercisable upon a
Change in Control will be considered vested or exercisable for purposes of
Section 13.4(a) hereof.

ARTICLE 14

LIQUIDATION OR DISSOLUTION

Subject to Section 13.4 hereof, in case the Company shall, at any time while any
Incentive under this Plan shall be in force and remain unexpired, (i) sell all
or substantially all of its property, or (ii) dissolve, liquidate, or wind up
its affairs, then each Participant shall be entitled to receive, in lieu of each
share of Common Stock of the Company which such Participant would have been
entitled to receive under the Incentive, the same kind and amount of any
securities or assets as may be issuable, distributable, or payable upon any such
sale, dissolution, liquidation, or winding up with respect to each share of
Common Stock of the Company. If the Company shall, at any time prior to the
expiration of any Incentive, make any partial distribution of its assets, in the
nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) and an adjustment is determined by the Committee to be
appropriate to prevent the dilution of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, make such adjustment in accordance with the
provisions of Article 12 hereof.

ARTICLE 15

INCENTIVES IN SUBSTITUTION FOR

INCENTIVES GRANTED BY OTHER ENTITIES

Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees or directors of a corporation,
partnership, or limited liability company who become or are about to become
Employees or Outside Directors of the Company or any Subsidiary as a result of a
merger or consolidation of the employing corporation with the Company, the
acquisition by the Company of equity of the employing entity, or any other
similar transaction pursuant to which the Company becomes the successor
employer. The terms and conditions of the substitute Incentives so granted may
vary from the terms and conditions set forth in this Plan to such extent as the
Committee at the time of grant may deem appropriate to conform, in whole or in
part, to the provisions of the Incentives in substitution for which they are
granted.

ARTICLE 16

MISCELLANEOUS PROVISIONS

16.1 Investment Intent. The Company may require that there be presented to and
filed with it by any Participant under the Plan, such evidence as it may deem
necessary to establish that the Incentives granted or the shares of Common Stock
to be purchased or transferred are being acquired for investment and not with a
view to their distribution.

16.2 No Right to Continued Employment. Neither the Plan nor any Incentive
granted under the Plan shall confer upon any Participant any right with respect
to continuance of employment by the Company or any Subsidiary.

16.3 Indemnification of Board and Committee. No member of the Board or the
Committee, nor any officer or Employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect

 

19



--------------------------------------------------------------------------------

to the Plan, and all members of the Board and the Committee, each officer of the
Company, and each Employee of the Company acting on behalf of the Board or the
Committee shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination, or
interpretation.

16.4 Effect of the Plan. Neither the adoption of this Plan nor any action of the
Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.

16.5 Compliance With Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Common Stock under any Incentive if the issuance thereof would
constitute a violation by the Participant or the Company of any provisions of
any law or regulation of any governmental authority or any national securities
exchange or inter-dealer quotation system or other forum in which shares of
Common Stock are quoted or traded (including without limitation Section 16 of
the 1934 Act); and, as a condition of any sale or issuance of shares of Common
Stock under an Incentive, the Committee may require such agreements or
undertakings, if any, as the Committee may deem necessary or advisable to assure
compliance with any such law or regulation. The Plan, the grant and exercise of
Incentives hereunder, and the obligation of the Company to sell and deliver
shares of Common Stock, shall be subject to all applicable federal and state
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required.

16.6 Tax Requirements. The Company or, if applicable, any Subsidiary (for
purposes of this Section 16.6, the term “Company” shall be deemed to include any
applicable Subsidiary), shall have the right to deduct from all amounts paid in
cash or other form in connection with the Plan, any Federal, state, local, or
other taxes required by law to be withheld in connection with an Award granted
under this Plan. The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to the Award. Such
payments shall be required to be made when requested by the Company and may be
required to be made prior to the delivery of any certificate representing shares
of Common Stock. Such payment may be made (i) by the delivery of cash to the
Company in an amount that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding obligations of the
Company; (ii) if the Company, in its sole discretion, so consents in writing,
the actual delivery by the exercising Participant to the Company of shares of
Common Stock that the Participant has not acquired from the Company within six
(6) months prior to the date of exercise, which shares so delivered have an
aggregate Fair Market Value that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding payment;
(iii) if the Company, in its sole discretion, so consents in writing, the
Company’s withholding of a number of shares to be delivered upon the exercise of
the Award, which shares so withheld have an aggregate fair market value that
equals (but does not exceed) the required tax withholding payment; or (iv) any
combination of (i), (ii), or (iii). The Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Participant. The Committee may in the Award Agreement impose any
additional tax requirements or provisions that the Committee deems necessary or
desirable.

16.7 Assignability. Except as otherwise provided herein, Nonqualified Stock
Options and SARs may not be transferred, assigned, pledged, hypothecated or
otherwise conveyed or encumbered other than by will or the laws of descent and
distribution. The Committee may, in its discretion, authorize all or a portion
of a Nonqualified Stock Option or SAR to be granted to a Participant on terms
which permit transfer by such Participant to (i) the spouse (or former spouse),
children or grandchildren of the

 

20



--------------------------------------------------------------------------------

Participant (“Immediate Family Members”), (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members, (iii) a partnership in which
the only partners are (1) such Immediate Family Members and/or (2) entities
which are controlled by Immediate Family Members, (iv) an entity exempt from
federal income tax pursuant to Section 501(c)(3) of the Code or any successor
provision, or (v) a split interest trust or pooled income fund described in
Section 2522(c)(2) of the Code or any successor provision, provided that
(x) there shall be no consideration for any such transfer, (y) the Award
Agreement pursuant to which such Nonqualified Stock Option or SAR is granted
must be approved by the Committee and must expressly provide for transferability
in a manner consistent with this Section, and (z) subsequent transfers of
transferred Nonqualified Stock Options or SARs shall be prohibited except those
by will or the laws of descent and distribution.

Following any transfer, any such Nonqualified Stock Option and SAR shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Articles 9, 10, 12,
14 and 16 hereof the term “Participant” shall be deemed to include the
transferee. The events of Termination of Service shall continue to be applied
with respect to the original Participant, following which the Nonqualified Stock
Options and SARs shall be exercisable or convertible by the transferee only to
the extent and for the periods specified in the Award Agreement. The Committee
and the Company shall have no obligation to inform any transferee of a
Nonqualified Stock Option or SAR of any expiration, termination, lapse or
acceleration of such Stock Option or SAR. The Company shall have no obligation
to register with any federal or state securities commission or agency any Common
Stock issuable or issued under a Nonqualified Stock Option or SAR that has been
transferred by a Participant under this Section 16.7.

16.8 Use of Proceeds. Proceeds from the sale of shares of Common Stock pursuant
to Incentives granted under this Plan shall constitute general funds of the
Company.

16.9 Legend. Each certificate representing shares of Restricted Stock issued to
a Participant shall bear the following legend, or a similar legend deemed by the
Company to constitute an appropriate notice of the provisions hereof (any such
certificate not having such legend shall be surrendered upon demand by the
Company and so endorsed):

On the face of the certificate:

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

On the reverse:

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain PlainsCapital Corporation 2010
Long-Term Incentive Plan, a copy of which is on file at the principal office of
the Company in Dallas, Texas. No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan. By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan.”

 

21



--------------------------------------------------------------------------------

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

A copy of this Plan shall be kept on file in the principal office of the Company
in Dallas, Texas.

16.10 TARP Compliance. Notwithstanding anything in the Plan to the contrary, no
Award granted under the Plan shall be based upon performance criteria that would
encourage the Participant to take any unnecessary and excessive risks that
threaten the value of the Company, and the Company expressly discourages the
Participant from taking such risks. Notwithstanding the foregoing, during any
period that the Company is subject to Section 111(b) of EESA: (1) in the event
the Company (or the Committee) determines, in its sole discretion, that the
Participant has taken any unnecessary and excessive risks, the Company may
reduce all or any portion of the Award to which the Participant has obtained a
legally binding right under the Plan and (2) in the event the Company (or the
Committee) determines, in its sole discretion, that the Participant has been
paid or has obtained a legally binding right to an Award under the Plan that is
based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria, the Participant must, immediately after
the Participant receives notice of such misstatement, forfeit any Award which
has not yet vested, and return the number of shares of Common Stock that the
Participant received pursuant to any vested Award, or pay the Company the cash
amount the Participant received upon sale of such shares of Common Stock, less
any amount paid by the Participant, if no longer held by the Participant.

***************

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
March 18, 2010, by its Chief Executive Officer and Secretary pursuant to prior
action taken by the Board.

 

PLAINSCAPITAL CORPORATION By:  

/s/ Alan B. White

Name:  

Alan B. White

Title:  

President and Chief Executive Officer

 

Attest:

/s/ Scott J. Luedke

Scott J. Luedke, Secretary

 

23